  Case 18-24162         Doc 29     Filed 01/16/19 Entered 01/16/19 11:54:33              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-24162
         CHERI S DANIELS MUHAMMAD
         BRANDON J STEPHENS
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/27/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-24162        Doc 29       Filed 01/16/19 Entered 01/16/19 11:54:33                    Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                      $0.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                           $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                        $0.00
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $0.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim         Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed          Paid          Paid
AD ASTRA RECOVERY SERVICE        Unsecured         540.00           NA             NA            0.00        0.00
Allied Collection Services       Unsecured           0.00           NA             NA            0.00        0.00
BRIDGECREST ACCEPTANCE           Unsecured      8,161.00            NA             NA            0.00        0.00
CAPITAL ONE BANK USA             Unsecured         220.00           NA             NA            0.00        0.00
CAVALRY SPV I                    Unsecured         568.64        568.64         568.64           0.00        0.00
CBA COLLECTION BUREAU            Unsecured         663.00           NA             NA            0.00        0.00
CBNA                             Unsecured         300.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF ADMINS   Unsecured            NA         810.00         810.00           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      9,000.00            NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       6,644.82       6,644.82           0.00        0.00
COMMONWEALTH EDISON              Unsecured            NA       3,049.30       3,049.30           0.00        0.00
CREDIT COLLECTION SERV           Unsecured          88.00           NA             NA            0.00        0.00
FAMSA INC                        Secured           850.00      1,822.60       1,822.60           0.00        0.00
FAMSA INC                        Unsecured         943.00           NA             NA            0.00        0.00
FIFTH THIRD BANK                 Unsecured         700.00           NA             NA            0.00        0.00
FIRST MIDWEST BANK               Unsecured         138.00           NA             NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority       1,200.00       1,204.42       1,204.42           0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         260.88         260.88           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured        6,325.00     15,600.34       15,600.34           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         846.00        846.90         846.90           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA       2,194.44       2,194.44           0.00        0.00
JJ MARSHALL ASSOC                Unsecured      1,250.00            NA             NA            0.00        0.00
JJ MARSHALL ASSOC                Unsecured      1,250.00            NA             NA            0.00        0.00
LJ ROSS ASSOCIATES IN            Unsecured         736.00           NA             NA            0.00        0.00
LVNV FUNDING                     Unsecured         200.00        423.01         423.01           0.00        0.00
LVNV FUNDING                     Unsecured         550.00        177.46         177.46           0.00        0.00
LVNV FUNDING                     Unsecured            NA         402.24         402.24           0.00        0.00
MIRAMEDRG                        Unsecured         141.00           NA             NA            0.00        0.00
MONROE & MAIN                    Unsecured         279.01        279.01         279.01           0.00        0.00
MONTGOMERY WARD                  Unsecured         216.84        216.84         216.84           0.00        0.00
NAVIENT                          Unsecured      6,852.00            NA             NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-24162       Doc 29      Filed 01/16/19 Entered 01/16/19 11:54:33                      Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim         Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed          Paid          Paid
NAVIENT                        Unsecured      4,870.00              NA             NA            0.00        0.00
NICOR GAS                      Unsecured         845.74        1,258.59       1,258.59           0.00        0.00
Pangea Real Estate             Unsecured      1,199.00              NA             NA            0.00        0.00
SOUTHWEST CREDIT               Unsecured      2,554.00              NA             NA            0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         800.00      67,135.30       67,135.30           0.00        0.00
SUN CANDLELIGHT                Unsecured      2,845.00              NA             NA            0.00        0.00
SUN CANDLELIGHT                Unsecured      3,100.35              NA             NA            0.00        0.00
THE BANK OF MISSOURI/FORTIVA   Unsecured            NA         1,903.36       1,903.36           0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured      1,280.55           981.72         981.72           0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA           298.83         298.83           0.00        0.00
WELLS FARGO ED FIN SVC         Unsecured      3,528.75         3,528.75       3,528.75           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim             Principal                Interest
                                                           Allowed                 Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                    $0.00                $0.00
      Mortgage Arrearage                                   $0.00                    $0.00                $0.00
      Debt Secured by Vehicle                         $15,600.34                    $0.00                $0.00
      All Other Secured                                $1,822.60                    $0.00                $0.00
TOTAL SECURED:                                        $17,422.94                    $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00                $0.00
       Domestic Support Ongoing                               $0.00                 $0.00                $0.00
       All Other Priority                                 $1,204.42                 $0.00                $0.00
TOTAL PRIORITY:                                           $1,204.42                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $90,980.09                    $0.00                $0.00


Disbursements:

       Expenses of Administration                                    $0.00
       Disbursements to Creditors                                    $0.00

TOTAL DISBURSEMENTS :                                                                                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-24162         Doc 29      Filed 01/16/19 Entered 01/16/19 11:54:33                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
